DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the phrase “wherein the lock pawl moves… opposite the second direction”, it is unclear how, in what way, and by what means the claimed function is achieved in the context of the claim language. 
In claim 5, it is unclear what causes or what type of biasing occurs, in the context the of the claimed invention.  This issue also exists in claim 10. 
In claims 11 and 12, it is unclear in the context of the claim language what constitutes “fail secure” and “fail safe”.
In claim 21, it is unclear and not understood what constitutes and what structural/functional purpose is severed by “a bottom bar” in the context of the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambic, US Patent 4,237,711.  As in claim 1, a lock module comprising a housing (including 22); a lock pawl (including 42) moveable between an extended position and a retracted position, wherein the lock pawl extends from the housing by a greater distance in the extended position than in the retracted position; and an actuator (including 36) selectively couplable to the lock pawl, the lock module being in a locked configuration when the actuator is coupled to the lock paw, wherein the lock pawl moves in a first direction as a closure moves from a first position to a second position and wherein the lock pawl moves in a second direction as the closure moves from the second position to the first position, wherein the first direction is opposite the second direction, and wherein the lock pawl is configured to block movement of the closure when the lock module is in the locked configuration.  As in claim 2, the actuator comprises a translatable portion that translates along an axis and the lock pawl is configured to pivot about a lock pawl axis.  As in claim 3, the actuator comprises a powered actuator.  As in claim 4, the powered actuator comprises a solenoid.   As in claim 5, the lock pawl is biased toward the extended position (at least spring via 49).  As in claim 6, a biasing element 49 coupled to the lock pawl, the biasing element biasing the lock pawl toward the extended position.  As in claim 7, a blocking element (including 72, 52, and/or 59) coupled to the actuator, the blocking element blocking movement of the lock pawl in the first direction from the extended position to the retracted position.  As in claim 8, the actuator moves the blocking element from a first position to a second position along a blocking element path.  As in claim 9, the lock pawl includes a lip (at least broadly including 46) and the blocking element engages the lip to prevent movement of the lock pawl in the first direction from the extended position to the retracted position.  As in claim 10, the blocking element is biased toward the first position (at least via 82).  As in claim 11, as best understood, the lock module is fail secure.  As in claim 12, as best understood, the lock module is fail safe (see column 8, lines 57-68).  As in claim 13, a sensor that senses when the blocking element is in the second position, the sensor transmitting a signal to a processor that allows operation of a closure motor after transmission of the signal (see column 6, lines 35-39).  As in claim 14, the lock pawl is pivots about a lock pawl axis as the lock pawl moves between the extended position and the retracted position.  As in claim 15, the lock pawl is in the extended position as the actuator moves the blocking element from the first position to the second position.  As in claim 16, a controller configured to send an activation signal to the actuator (see column 6, lines 35-48).  As in claim 17, a manual actuator (including 33) to move the lock pawl from the extended position to the retracted position.  As in claim 18, a closure assembly comprising a first frame coupled to a wall defining a portion of an opening; a closure coupled to the first frame, the closure moveable from an open position wherein the closure allows access through the opening to a closed position wherein the closure at least partially obstructs the opening (see figures 2-7); and the lock module of claim 1.  As in claim 19, the actuator is coupled to the first frame (at least via the closure).  As in claim 20, the actuator is positioned within a housing and the housing is coupled to the first frame (at least via the closure).  As in claim 21, the closure includes, as best understood, a bottom bar (including 88 and/or 54) and the bottom bar engages the lock pawl.  As in claim 22, the bottom bar moves the lock pawl from the extended position to the retracted position.  As in claim 25, the first frame includes a closure track (generally the door opening at the door frame) such that the closure moves within the closure track between the open position and the closed position.  As in claim 26, the lock pawl extends into the closure track (at least via 116) when the lock pawl is in the extended position.  As in claim 27, the lock pawl is at least partially out of the closure track when the lock pawl is in the retracted position (see figure 4). 

Allowable Subject Matter
Claims 23 and 24, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675